36 N.Y.2d 773 (1975)
The People of the State of New York ex rel. Carlson Tanner, Jr., Appellant,
v.
Leon Vincent, as Superintendent of Green Haven Correctional Facility, Respondent.
Court of Appeals of the State of New York.
Argued February 12, 1975.
Decided March 26, 1975.
G. Clark Cummings and William E. Hellerstein for appellant.
Nicholas Ferraro, District Attorney (Barry Alan Schwartz and Martin L. Bracken of counsel), for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, without costs, on the opinion by Mr. Justice JAMES D. HOPKINS at the Appellate Division.